DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/26/2021 has been entered.
1) Claims amended: 
(1) independent claims: 1.
(2) dependent claims: none.
2) Claims canceled on 4/26/21: dependent claim 11.
	Claims canceled previously: 3-5.  
3) Claims withdrawn: 13-20.
3) Pending claims: 1-2, 6-10 and 13-20.  The pending claims comprises 1 group of claims:
(1) Method1: 1-2, 6-10 (6), and 
(2) Method2: 13-20 (withdrawn). 
As of 4/26/2021, independent method claim 1 is as followed: 

asserted identity in a transaction receiving goods or services,  comprising:
[1] capturing an image of the actual identity of the signing party before or in combination
with the act of providing an asserted identity, the asserted identity provided as a signature on the instrument or device, thereby deterring parties whose actual identity does not match the asserted identity;
	[2] providing the device to the signing party to receive the asserted identity of the party, the asserted identity provided as a digital signature from the signing party, the device comprising:
(1) an input portion to receive the digital signature from the signing party; and 
(2) a camera to record an image of the signing party providing the digital signature on the device;
[3] receiving by the device the digital signature from the signing party;
[4] recording by the device the image of the signing party providing the signature on the device, the image showing the actual identity of the signing party; 
[5] capturing the date and time of the signing party providing the signature; 
[6] determining and saving the location of the signing party providing the signature; 
[7] associating in a data store the image of the actual identity of the signing party, the video showing the identity of the signing party, the date and time of the signature, the location of the signature, and the signature provided by the signing party; 
[8] conducting the transaction, where the signing party receives the goods or services; and

Note: for referential purpose, numerals [1]-[9] are added to the beginning of each step.
Claim Rejections - 35 USC § 112
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Independent claim 1 recites the limitations:
(1) step [5] “capturing the date and time…” in line 1.  There is insufficient antecedent basis for this limitation “the date and time” in the claim.
(2) step [6] “determining and saving the location of the signing party…” in line 1.  There is insufficient antecedent basis for this limitation “the location” in the claim.
(3) step [7] “associating in a data store the image of the actual  identity of the signing party, the video showing the identity of the signing party, ..”  There is insufficient antecedent basis for this limitation “the video” in the claim.  The term “video” has been deleted in the amendment of 4/26/2021.
	4) In independent claim 1, step [7] of “associating in a data store…” is vague because it appears that the features (1) “the image of the actual identity of the signing party” and (2) “the video showing the identity of the signing party” is the same feature.   
5) In independent claim 1, step [9] of “to establish both the actual identity of the party and the asserted identity for which the signature was received” is vague since it’s not clear how the actual (or authentic) identity is established?  Steps [1]-[8] mainly deal with establishing the “asserted identity for which the signature was received.”  There are no citations of any steps before steps [1]-[9].  
6) Dependent claim 6 is vague because it depends on dep. claim 5 which has been canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-2, 6-11:
	Claim category:
1-2, 6-10 and 
		
(2) Article: 11.
 
Analysis:

1. Method: claims 1-2 and 6-10 are directed to a method of minimizing fraud by capturing information regarding identity of the signing parties.	 (Step 1:Yes).
2. Article: claim 11 is directed to an article for minimizing fraud by capturing information regarding identity of the signing parties.	 (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A: 
(1) Prong 1: Does the claim recites any judicial exceptions, including certain groups of abstract ideas (i.e., mathematical concepts, certain method of organizing human activities such as fundamental economic practice, or mental process); and
(2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP 2106.05(a)-(c), €-(h) (9th ed. Rev. 08.2017, Jan. 2018).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
 
Claims 1-2 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: Independent claim 1 recites a concept for a visual signature recording for verification purpose to minimize fraud, comprising the steps of: capturing image, providing the device, receiving signature, recording image (data), capturing the date and time (data), determining the location, associating the image (data) and data and using information …[to establish…], or in general “a business fraud management”, which reads over certain method of organizing human activities such as fundamental economic/business practice or mental process. 
Claim 1 recites a method, comprising:	
[1] capturing an image (data).	Data gathering, insignificant extra-solution (IE-SA) step.
[2] providing the device.	  			IE-SA step.
[3] receiving … signature (data).	  		Data gathering, IE-SA step.
[4] recording image (data)				Data gathering, IE-SA step.
[5] capturing the date and time (data).		Data gathering, IE-SA step.
[6] determining the location.				Mental process.
	[7] associating the image (data) and data.		Mental process.
[8] conducting the transaction…			Mental process.
[9] using information …[to establish…]		Mental process.
Thus under Step 2A prong 1 or (i), the limitations of steps [1]-[9] recites steps which may fit within the Revised Guidance category of “mental processes”.

(2) Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 1, as a whole, is focused on “business process management” by generating a reference customer identity (reference image), collecting new customer data about a transaction such as customer image and signature, various receiving parameters such as date, time, location, and analyzing the received data by associating the received data to stored data, analyzing the collected customer data to detect fraud by comparing the new customer identity with the reference customer identity.  .
a. MPEP 2106.05(a) “Improvement to the Functioning of a Computer or To Any Other Technology or Technical Field”?
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing new customer data features such as identity and signature and compare them with reference data to detect fraud.
does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
See spec. ¶¶ [0002-0003], 

    PNG
    media_image2.png
    353
    500
    media_image2.png
    Greyscale

Fig. 8, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan for monitoring identity fraud by obtain reference (registered) customer identity, collecting new customer identity information (image and/or signature), and comparing the new collected customer data with reference data to identity false/true identity.
The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

As shown in Example 37, claim 3, of 2019 PEG Guideline, which is found to be patent ineligible because the improvement appears to be computer automation using generic processor which is similar to the claimed invention.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image3.png
    319
    722
    media_image3.png
    Greyscale

The current identity fraud monitoring as shown in independent claim 1 is similar to that of Electric Power Group case by collecting information (signature and identity data for referencing and during business activity), analyzing them (comparing the collected signature referenced signature and image),  and displaying certain results of the analysis.
Therefore, claims 1-2, 6-11 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  See, for example, Figs. 1-2 and ¶¶ [0023-0026] of applicant’s specification, which deals with a customer identity and signature collection system.  The computer device in claim 3, are broadly applied at a high level of generality to perform the recited functions. Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions and data storage) for identity fraud analysis by well known identity assessment analysis by collecting reference/registered user identity information, analyzing collected user identity information, comparing the new user identity information with reference/registered identity data to determine a comparison result, and displaying the results.  In other words, the claimed processor is a general purpose computer working with another device, a marine asset, and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more
This judicial exception is not integrated into a practical application because managing identity fraud analysis by well known identity assessment analysis by collecting reference/registered user identity information, analyzing collected user identity information, comparing the new user identity information with reference/registered identity data to determine a comparison result, and displaying the results are well known practice in business.  
Furthermore, the business opinion monitoring steps are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a computing device” and a “identity fraud assessment analysis” application to perform those cited steps amounts to no to apply the exception using a generic computer component working with a device.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  See, for example, Figs. 1-2 and ¶¶ [0023-0026] of applicant’s specification, which deals with a customer identity and signature collection system.  The computer device in claim 3, are broadly applied at a high level of generality to perform the recited functions. Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions and data storage) for identity fraud analysis by well known identity assessment analysis by collecting reference/registered user identity information, analyzing collected user identity information, comparing the new user identity information with reference/registered identity data to determine a comparison result, and displaying the results.  In other words, the claimed processor is a general purpose computer working with another device, a marine asset, and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As for the use of a system, as shown in Figs. 3-4, to carry out the steps [1]-[8] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
As for dep. claim 2 (part of 1 above), which deal with types of party identity verification, i.e. signature matches movements recorded, this further limits the scope of the abstract idea “identity analysis parameters”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 2 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 6 (part of 1 above), which deal with parameters of party identity location analysis, i.e. combination of well known latitude and longitude, this further limits the scope of the abstract idea “location analysis parameters”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 6 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 7 (part of 1 above), which deal with features of device for capturing the image, a rear facing camera device, this further limits the scope of the abstract idea “image capturing parameters”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 7 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 8 (part of 1 above), which deal with features of device for capturing the image, a first device for signature and a second device for image, this further limits the scope of the abstract idea “image capturing parameters”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 8 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 9-10 (part of 1 above), which deal with types of device for capturing the image, a mobile phone or PDA or delivery information acquisition device, this further limits the scope of the abstract idea “image capturing parameters”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 9-10 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Therefore, claims 1-2, and 6-10 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-2, 6-10 (method) are rejected under 35 U.S.C. 103(a) as being un-patentable over:
Name:				Publication:			
(1) AVNI et al. 		US 2014/0.281.946, and
(2) WARD			US 2014/0.379.584. 
As for independent claim 1 (method), AVNI et al. discloses a method of anti-fraud business system by monitoring a scene (event) by capturing an identity of a party asserting an identity in a transaction receiving goods or services, comprising:
[1] capturing data of the actual identity of the signing party before or in combination
with the act of providing a signature on the instrument or device, thereby deterring parties whose actual identity does not match the asserted identity;

    PNG
    media_image4.png
    220
    600
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    273
    536
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    380
    450
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    231
    450
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    305
    500
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    512
    500
    media_image9.png
    Greyscale


image capture device such as motion picture capture device (e.g. a camera), arraigned to capture a sequence of images…].
[2] of “providing a device to a signing party to receive a signature from the signing party, the device comprising:
(1) an input portion to receive a digital signature from the signing party; and 
(2) a camera to record an image or video of the signing party providing the digital signature on the device;
¶¶ [0070 “….user signature data), which has been captured during a signature or verification action, is received and then encoded into a digital image. ] 
	[3] receiving by the device the digital signature from the signing party;
	{see Fig. 1A, 36, 38, Fig. 4A}


    PNG
    media_image10.png
    370
    542
    media_image10.png
    Greyscale

¶¶ [0004 traditional services and transactions…, services/transactions where a user’s hand writing signature is required.  For example, it’s still common practice that the contracts or other documents involved in the sale of property, or a merger or acquisition be executed with human signatures.  In addition, in some countries, a person’s signature is required for even more basic day-to-day transactions.”]
{see Fig. 1A, device 34, user’s signature gesture 40, digital image 46, Fig. 4}

{see Fig. 1A, device 34, user’s signature gesture 40, digital image 46, Fig. 4}
¶¶ [0070 “….user signature data), which has been captured during a signature or verification action, is received and then encoded into a digital image. ], and 
[0440 …image capture device such as motion picture capture device (e.g. a camera), arraigned to capture a sequence of images.]

[5] capturing the date and time of the signing party providing the signature; 
{see Fig. 1A, “Date – Time” on element 46}

    PNG
    media_image10.png
    370
    542
    media_image10.png
    Greyscale

[6] determining and saving the location of the signing party providing the signature; 
this is taught in AVNI et al. ¶¶ [0320 “Smartphone’s CPU is occupied determining the GPS position of the handset…”] or WARD Fig. 2, user PDA 102, and respective 
¶¶ [0036 “a source of location finder, such as by GPS location, …”].
It would have been obvious to determine the position of the signing activity as part of “inputting personal details” if required by the verification process.


¶¶ [0088 local database 24 of signature related data and user profiles 26.], and
[0166-0169].

[8] using information in the data store in response to allegations of fraud to establish both the actual identity of the party and the asserted identity for which the signature was received.

    PNG
    media_image11.png
    572
    500
    media_image11.png
    Greyscale


{see [0167 ..The online retailer 1410 may then decide to complete the transaction with the user..]}
[9] after transaction has been conducted, using information in the data store in response to allegations of fraud to establish both the actual identity of the party and the asserted identity for which the signature was received.
{see [0167 ..The online retailer 1410 may then decide to complete the transaction with the user..]}

    PNG
    media_image12.png
    452
    483
    media_image12.png
    Greyscale

AVNI et al. fairly teaches the claimed invention except for using an image of the signing party for verification.
WARD is cited to teach the use of customer’s image for verification, see [0022], [0023] and [0089].

    PNG
    media_image13.png
    289
    649
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    321
    544
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    332
    542
    media_image15.png
    Greyscale

	
    PNG
    media_image16.png
    94
    539
    media_image16.png
    Greyscale

[5] capturing the date and time of the signing party providing the signature; 
This is taught in ¶¶ [0089 “with evidence of the current date/time, audio recording inputting personal details, etc., ”] cited above.
[6] determining and saving the location of the signing party providing the signature; 
See Fig. 2, user PDA 102, and respective 
¶¶ [0036 “a source of location finder, such as by GPS location, …”].
It would have been obvious to determine the position of the signing activity as part of “inputting personal details” if required by the verification process.



    PNG
    media_image17.png
    548
    455
    media_image17.png
    Greyscale

[8] conducting the transaction, where the signing party receives the goods or services; and

    PNG
    media_image18.png
    160
    888
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    110
    897
    media_image19.png
    Greyscale

after transaction has been conducted, using information in the data store in response to allegations of fraud to establish both the actual identity of the party and the asserted identity for which the signature was received.

    PNG
    media_image19.png
    110
    897
    media_image19.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the user verifying system of AVNI et al by including image of the customer as part of the verification process as taught by WARD, see [0089].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The association of the video showing the actual identity of the signing party with other well known user identify verifying items such as signature would have been obvious in view of the teachings of WARD on [0017] and [0021] and AVNI et al. 

As for dep. claim 2 (part of 1 above), which deal with types of party identity verification, i.e. signature matches movements recorded, this is taught in WARD ¶¶ [0081-0082].

    PNG
    media_image20.png
    183
    548
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    569
    478
    media_image21.png
    Greyscale

	
    PNG
    media_image22.png
    212
    482
    media_image22.png
    Greyscale

Note that in ¶¶ [0261 “verification device 507 for processing and video signals of the information to be displayed may be sent by the verification device 507..]
As for dep. claim 6 (part of 1 above), which deals with other details of the capturing image of the user, a location using latitude and longitude measurements, this is taught in AVNI et al. ¶¶ [0320 “Smartphone’s CPU is occupied determining the GPS position of the handset…”] or WARD Fig. 2, user PDA 102, and respective 
a source of location finder, such as by GPS location, …”].
It would have been obvious to determine the position of the signing activity as part of “inputting personal details” if required by the verification process.

As for dep. claim 7 (part of 1 above), which deals with the features of the device, receives the signature and captures the video using a camera, this is taught in AVNI et al. Fig. 13 B, video and camera 346 and respective ¶¶ [0254] and WARD Fig. 2, user PDA 102, and respective 
¶¶ [0089 “capture video of the user speaking, writing or hand signing, …, snapping a photograph of the user potentially with evidence of the current date/time, audio recording, inputting personal details, etc.”]

As for the location of the camera, rear facing, the change of the direction in AVNI et al. from front to rear facing would have been obvious if desired.  Moreover, further limitation on the device camera structure has little impact on the “method claim 1” as long the method claim step can be properly carried out by the device of AVNI et al. or WARD. 
As for dep. claim 8 (part of 1 above), which deals with the features of the device, the device receives the signature and a 2nd device captures the video using a camera, this is taught in AVNI et al. Fig. 13 B, video and camera 346 and respective ¶¶ [0254] and WARD Fig. 2, user PDA 102, and respective ¶¶ [0254] and WARD Fig. 2, user PDA 102, and respective 
¶¶ [0089 “capture video of the user speaking, writing or hand signing, …, snapping a photograph of the user potentially with evidence of the current date/time, audio recording, inputting personal details, etc.”]
As for dep. claim 9 (part of 1 above), which deals with the types of device, the mobile phone, PDA, tablet, laptop, etc., this is taught in AVNI et al. Fig. 1A, device 34, and respective ¶¶ [0088 The user 30 has … a laptop computer 32 and a “smart phone” device 34 such as iPhone, iPad, Android based devices, and other similar devices”] Fig. 13 B, video and camera 346 and respective ¶¶ [0254] and WARD Fig. 2, user PDA 102, and respective ¶¶ [0254] and WARD Fig. 2, user PDA 102, and respective ¶¶ [0089].
As for dep. claim 10 (part of 1 above), which deals with the types of device, delivery information acquisition device, this is taught in AVNI et al. 
¶¶ [ 0261 “signature entry device 503 is at a remote location relative to verification device 507] and 
¶¶ [0004 “services/transactions where a user’s hand written signature is required].  
The functions of the device 503 reads over the “delivery information acquisition device” feature. 
Response to Arguments
Applicant's arguments on amendment of April 26, 2021, pages 1-3 are noted and the results are shown below:
I. 101 Rejection:
	Applicant’s comment “This rejection is respectfully traversed” is noted and not persuasive because there are no citations of any comments or responses why the rejection is improper.  
II. 112, 2nd Rejections:
Withdrawn due to claim amendments.  
III. 103 Rejections:
Applicant’s arguments with respect to claims 1-3 and 7-10 are noted.  Applicant’s comment that both AVNI and WARD teaches making determinations before allowing the transaction and the claimed invention does not, this is not persuasive because the preamble calls for “a method of minimizing fraud by capturing information regarding both an actual (real or authentic) identity of a signing party and an asserted identity of the signing party in a transaction receiving goods/services which would require the fraud analysis to be carried out before allowing the transaction.  Once the transaction is over and the goods/services are given to the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on Monday-Friday, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689